TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


NO. 03-10-00186-CR


Maurice Mervon York, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-08-302984, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant's attorney has filed a third motion for extension of time to file appellant's
brief.  Appellant filed his notice of appeal on March 30, 2010, the complete record was filed by
July 21, and appellant brief was originally due on August 20.  We granted two motions for extension
of time, extending the deadline most recently to November 8.  On November 19, appellant filed a
third motion for extension of time, asking for another thirty days to file the brief.  We grant
appellant's motion and extend the deadline for filing the brief until December 31.  If the brief is not
filed by that date, we will refer the cause to the trial court for a hearing pursuant to rule 38.8.  See
Tex. R. App. P. 38.8(b)(3).

Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   December 16, 2016
Do Not Publish